Citation Nr: 1004449	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  07-33 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a compensable disability rating for 
service connected erectile dysfunction.

2.  Entitlement to a disability rating in excess of 10 
percent for service connected peripheral neuropathy of the 
left lower extremity.

3.  Entitlement to a disability rating in excess of 10 
percent for service connected peripheral neuropathy of the 
right lower extremity.

4.  Entitlement to a disability rating in excess of 10 
percent for service connected coronary artery disease from 
April 27, 2005 to January 4, 2008.

5.  Entitlement to a disability rating in excess of 30 
percent for service connected coronary artery disease from 
January 4, 2008.




REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to July 
1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from October 2005 and September 2009 rating 
decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Portland, Oregon and Seattle, 
Washington.  Jurisdiction is currently with the RO in 
Portland, Oregon.


FINDINGS OF FACT

1.  The Veteran has no deformity of the penis.

2.  The Veteran's peripheral neuropathy of the left and 
right lower extremities is best characterized as mild 
incomplete paralysis of the sciatic nerve.  

3.  Between April 2005 and January 2008, the Veteran did not 
have a workload of greater than 5 METs but not greater than 
7 METs which results in dyspnea, fatigue, angina, dizziness, 
or syncope; or evidence of cardiac hypertrophy or dilatation 
on electrocardiogram, echocardiogram, or X-ray.

4.  Since January 2008, the Veteran has not suffered from 
more than one episode of acute congestive heart failure in 
the past year and does not have a workload of greater than 3 
METs but not greater than 5 METs which results in dyspnea, 
fatigue, angina, dizziness, or syncope,: or left ventricular 
dysfunction with an ejection fraction of less than 30 
percent to 50 percent.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for erectile 
dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.115b, 
Diagnostic Code 7522 (2009). 

2.  The criteria for a disability rating in excess of 10 
percent for peripheral neuropathy of the left lower 
extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.124a, 
Diagnostic Code 8520 (2009).

3.  The criteria for a disability rating in excess of 10 
percent for peripheral neuropathy of the right lower 
extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.124a, 
Diagnostic Code 8520 (2009).

4.  The criteria for an evaluation in excess of 10 percent 
disabling for coronary artery disease from April 27, 2005 to 
January 4, 2008 have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.104, 
Diagnostic Code 7005 (2009).

5.  The criteria for an evaluation in excess of 30 percent 
disabling for coronary artery disease from January 4, 2008 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.104, Diagnostic Code 
7005 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking an increased rating for his service 
connected erectile dysfunction, bilateral peripheral 
neuropathy of the lower extremities, and coronary artery 
disease.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2009).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree 
of disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R.  § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of the 
Veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claim, the 
Board has considered the determinations in Fenderson v. 
West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. 
App. 505 (2007), and whether the Veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the U.S. 
Court of Appeals for Veterans Claims (Court) held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
that decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Id. at 126.  Hart 
appears to extend Fenderson to all increased rating claims.

Erectile Dysfunction

The only diagnostic code specifically addressing erectile 
dysfunction is Diagnostic Code 7522.  The Board can find no 
other diagnostic code that would be more appropriate in 
rating the Veteran's disability.

Diagnostic Code 7522 provides that deformity of the penis 
with loss of erectile power is rated 20 percent disabling, 
and the adjudicator is to review for entitlement to special 
monthly compensation under 38 C.F.R. § 3.350.  38 C.F.R. § 
4.115b. Thus, two distinct criteria are required for a 
compensable rating: loss of erectile power and deformity of 
the penis.  In every instance where the schedule does not 
provide a zero percent rating for a diagnostic code, a zero 
percent rating shall be assigned when the requirements for a 
compensable rating are not met.  38 C.F.R.  § 4.31.

An August 2005 VA examination notes that the Veteran 
reported a decrease in the strength of his erections, but is 
still able to achieve vaginal penetration.  No penile 
deformity was noted on physical examination.  

In June 2008, the Veteran was afforded another VA 
examination.  The examiner noted the Veteran's complaints 
that he had lost all erectile function and was unable to 
achieve vaginal penetration.  On examination, the examiner 
noted an uncircumcised penis with testes of normal size, 
shape, and consistency.  No penile deformity was noted.  

VA treatment records are also negative for any evidence of 
penile deformity.

All this is evidence that, while the Veteran does have 
erectile dysfunction, he does not have deformity of the 
penis.  Hence, a compensable rating under Diagnostic Code 
7522 is not warranted.  However, the Veteran has not gone 
without compensation for this disability.  The RO has 
granted the Veteran special monthly compensation for loss of 
use of a creative organ, effective from November 2007.

No evidence of record shows that the Veteran's erectile 
dysfunction should be assigned a compensable schedular 
rating for any separate period based on the facts found 
during the whole appeal period.  The evidence in this case 
is not so evenly balanced so as to allow application of the 
benefit-of- the- doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2009).

Peripheral Neuropathy of the Lower Extremities

The Veteran's peripheral neuropathy of the left and right 
lower extremities is currently rated as 10 percent disabling 
under Diagnostic Code 8520, which rates complete and 
incomplete paralysis of the sciatic nerve.  

Under Diagnostic Code 8520, complete paralysis of the 
sciatic nerve, where the foot dangles or drops, there is no 
active movement possible of muscles below the knee, and 
flexion of the knee weakened or lost, is rated as 80 percent 
disabling.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  
Severe paralysis of the sciatic nerve, with marked muscular 
atrophy, is rated as 60 percent disabling.  Id.  Moderately 
severe, moderate, and mild incomplete paralysis of the 
sciatic nerve are rated as 40, 20, and 10 percent disabling, 
respectively.  Id.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  See 
Note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 
4.124(a).  When the involvement is wholly sensory, the 
rating should be for mild, or at most, the moderate degree.  
Id.

Peripheral neuritis, characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain, at 
times excruciating, is rated on the same scale provided for 
the injury of the nerve involved, with a maximum equal to 
severe, incomplete paralysis.  38 C.F.R. § 4.123.  
Similarly, peripheral neuralgia, characterized usually by a 
dull and intermittent pain of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  38 C.F.R. § 
4.124.

At an August 2005 VA examination, the Veteran complained of 
decreased strength in his legs, as well as intermittent 
numbness and tingling, which he noticed mostly when he eats 
sweets.  He stated that it was not worse at any particular 
time of day and did not wake him up at night.  

On examination, sensation was intact to monofilament in his 
feet.  The examiner diagnosed the Veteran with mild 
peripheral neuropathy of the bilateral lower extremities, 
providing evidence against this claim.   

A December 2007 VA treatment note records that the Veteran 
denied any muscle pain or weakness, loss of sensation, 
numbness, tingling, tremors, or seizures.  A January 2008 VA 
treatment note found the Veteran's lower extremities to be 
without clubbing, cyanosis, or edema, with normal pulses.  A 
February 2009 VA treatment record notes that the Veteran 
complained of pain in his left hip radiating to his left 
thigh, but denies any calf pain.  There is no evidence of 
muscle atrophy or diminished reflexes, pulse, or sensation 
in the lower extremities.

While the Veteran has claimed that his bilateral peripheral 
neuropathy should be assigned a higher disability rating, he 
has offered no explanation as to why he believes a higher 
rating should be assigned or provided any evidence that his 
peripheral neuropathy has increased in severity since August 
2005.  In the absence of such evidence, the Board finds that 
the Veteran's peripheral neuropathy is still best 
characterized as mild, rather than moderate, incomplete 
paralysis.  The Board finds that the most probative 
evidence, as cited above, provides evidence against this 
claim.

The Board has also considered whether the Veteran's 
peripheral neuropathy could be assigned a higher disability 
rating under another diagnostic code.  However, mild 
incomplete paralysis cannot be assigned a rating in excess 
of 10 percent disabling under any diagnostic code.  
Accordingly, the Board finds that a disability rating in 
excess of 10 percent is not warranted for the Veteran's 
service connected peripheral neuropathy of the left and 
right lower extremities.  The evidence in this case is not 
so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R.  § 3.102 
(2009).

Coronary Artery Disease

The Veteran was granted service connection for coronary 
artery disease in a September 2005 rating decision and 
assigned an initial 10 percent disability rating, effective 
April 27, 2005.  The Veteran appealed.  In a May 2009 rating 
decision, the Veteran's disability rating was increased to 
30 percent disabling, effective January 4, 2008.  

Under Diagnostic Code 7005, a 30 percent rating contemplates 
a workload of greater than 5 METs but not greater than 7 
METs which results in dyspnea, fatigue, angina, dizziness, 
or syncope; or evidence of cardiac hypertrophy or dilatation 
on electrocardiogram, echocardiogram, or X-ray.  38 C.F.R. 
§ 4.104, Diagnostic Code 7005.  

A 60 percent rating contemplates more than one episode of 
acute congestive heart failure in the past year, or workload 
of greater than 3 METs but not greater than 5 METs which 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or left ventricular dysfunction with an ejection fraction of 
less than 30 percent to 50 percent.  Id.

One MET (metabolic equivalent) is defined as the energy cost 
of standing quietly at rest and represents an oxygen uptake 
of 3.5 milliliters per kilogram of body weight per minute.  
When the level of METs at which dyspnea, fatigue, angina, 
dizziness, or syncope develops is required for evaluation, 
and a laboratory determination cannot be done for medical 
reasons, an estimation by a medical examiner of the level of 
activity (expressed in METs and supported by specific 
examples, such as slow stair climbing or shoveling snow) 
that results in dyspnea, fatigue, angina, dizziness, or 
syncope may be used.  38 C.F.R. § 4.104, Note (2).

An August 2005 VA examination notes that the Veteran 
suffered from a myocardial infarction in June 2002 and had 
an angioplasty done to several blood vessels.  The examiner 
diagnosed the Veteran with coronary artery disease and 
estimated the level of activity that results in dyspnea, 
fatigue, angina, dizziness, or syncope to be 8.6 METs.  

A December 2007 VA treatment note documents that the Veteran 
complained of exertional chest pain of approximately six 
months duration.  The Veteran reported that this pain 
occurred approximately once a month, lasted a short time, 
and was relieved without any medication.  He also complained 
of dyspnea on exertion, orthopnea, paroxysmal nocturnal 
dyspnea, and edema.

In January 2008, the Veteran underwent an exercise stress 
test which produced abnormal results.  MET was calculated to 
be 6.3.  The Veteran also underwent a cardiac 
catheterization in January 2008 which confirmed that he 
suffers from coronary artery disease and found narrowing and 
stenosis.  However, the cardiologist reviewing the results 
concluded that the risks of surgical intervention at that 
time outweighed the benefits.  The Veteran had an ejection 
fraction of 70 percent.  

A February 2009 VA treatment record notes that the Veteran's 
coronary artery disease is stable with no angina.  

Prior to January 2008, there is no evidence that a workload 
greater than 5 METs but less than 7 METs resulted in 
dyspnea, fatigue, angina, dizziness, or syncope; or evidence 
of cardiac hypertrophy or dilation on an electrocardiogram, 
echocardiogram, or x-ray.  Thus, a disability rating in 
excess of ten percent is not warranted.

A January 2008 stress test shows that a workload greater 
than 5 METs but less than 7 METs resulted in dyspnea, 
fatigue, angina, or syncope, and therefore a disability 
rating of 30 percent is warranted from that date.  However, 
since that time, there has been no evidence of acute 
congestive heart failure, no evidence that a workload 
greater than 3 METs but less than 5 METs resulted in 
dyspnea, fatigue, angina, dizziness, or syncope; and no 
evidence of left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  Thus, a disability rating in 
excess of 30 percent is not warranted.  

In conclusion, an increased rating for the Veteran's service 
connected coronary artery disease is not warranted for any 
period on appeal.  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit-
of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107(b); 38 C.F.R.  § 3.102 (2009).

Extraschedular Consideration

The Board has also considered whether any of the Veteran's 
disabilities warrant referral for extraschedular 
consideration.  To accord justice in an exceptional case 
where the scheduler standards are found to be inadequate, 
the field station is authorized to refer the case to the 
Chief Benefits Director or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  38 C.F.R.  § 3.321(b)(1) (2009).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R.  
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the 
Board must address referral under 38 C.F.R. §3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  The Court stated that the RO or the Board must 
first determine whether the schedular rating criteria 
reasonably describe the veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating 
criteria do reasonably describe the veteran's disability 
level and symptomatology, the assigned schedular evaluation 
is adequate, referral for extraschedular consideration is 
not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

The Board finds that the schedular rating criteria 
reasonably reflect the Veteran's disability level and 
symptomatology for all disabilities on appeal and his 
symptoms are not so exceptional or unusual a disability 
picture as to render impractical application of regular 
schedular standards.  Therefore, no referral for 
extraschedular consideration is required and no further 
analysis is in order.  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit-
of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), the United States Department of Veterans 
Affairs (VA) has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159.  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (the Court) held that, 
upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the elements of the claim, including 
notice of what is required to establish service connection.  
The veteran must also be informed that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

The Board is also aware of the Court's clarification of VCAA 
notice required for increased rating claims in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008). However, although 
the issue before the Board is whether the Veteran's 
disabilities are properly rated, the appeal arises from a 
grant of entitlement to service connection, not an increased 
rating claim.  See Fenderson v. West, 12 Vet. App. 119, 125 
(1999) (explaining that a disagreement with an initial 
rating assigned for a disability following a claim for 
service connection is part of the original claim and 
technically not a claim for an increased rating).

Here the VCAA duty to notify was satisfied by letters sent 
to the Veteran in July 2005 and December 2009.  This notice 
informed the Veteran of what evidence was required to 
substantiate his claims and of VA and the Veteran's 
respective duties for obtaining evidence.  The Veteran was 
also informed of how VA assigns disability ratings and 
effective dates; however, this notice was not sent until 
after the initial unfavorable rating decision and was not 
followed by readjudication.  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving 
that such an error did not cause harm.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  However, the U.S. Supreme 
Court has recently reversed that decision, finding it 
unlawful in light of 38 U.S.C.A. § 7261(b)(2), which 
provides that, in conducting review of decision of the 
Board, a court shall take due account of rule of prejudicial 
error.  The Supreme Court in essence held that - except for 
cases in which VA has failed to meet the first requirement 
of 38 C.F.R. § 3.159(b) by not informing the claimant of the 
information and evidence necessary to substantiate the claim 
- the burden of proving harmful error must rest with the 
party raising the issue, the Federal Circuit's presumption 
of prejudicial error imposed an unreasonable evidentiary 
burden upon VA and encouraged abuse of the judicial process, 
and determinations on the issue of harmless error should be 
made on a case-by-case basis.  Shinseki v. Sanders, 129 S. 
Ct. 1696 (2009).

As the Veteran has presented no evidence that he has been 
prejudiced because notice as to how VA assigns disability 
ratings and effective dates was neither timely nor followed 
by a readjudication, the Board finds that this error was 
harmless.  

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  It appears that all evidence 
necessary for a fair adjudication of the claim is of record.  
The RO has obtained the Veteran's service treatment records, 
as well as VA and private treatment records and afforded the 
Veteran VA examinations in August 2005 and June 2008.  

The Board has considered whether the Veteran should be 
afforded more current VA examinations for his peripheral 
neuropathy of the bilateral lower extremities and his 
coronary artery disease.  However, sufficient evidence to 
rate these disabilities are already of record in current VA 
treatment notes.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a 
fair adjudication of the claim that has not been obtained.  

Based on the above, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


